384 U.S. 892 (1966)
MILLER
v.
RHAY, PENITENTIARY SUPERINTENDENT.
No. 1180.
Supreme Court of United States.
Decided June 20, 1966.
CERTIORARI TO THE SUPREME COURT OF WASHINGTON.
Charles Horowitz, by appointment of the Court, post, p. 902, for petitioner.
John J. O'Connell, Attorney General of Washington, and Stephen C. Way, Assistant Attorney General, for respondent.
PER CURIAM.
In light of the representations of the Attorney General of Washington and upon an examination of the entire record, the motion to remand is granted. The judgment of the Supreme Court of Washington is vacated and the case is remanded to that court for further consideration in light of its opinion in Dillenburg v. Maxwell, ___ Wash. 2d ___, 413 P. 2d 940.